TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00237-CV




                        Oralia Martinez a/k/a Oralia Babb, Appellant

                                                 v.

                                 Robert Arnold Babb, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
    NO. 97-1475-F277-395, HONORABLE MICHAEL P. JERGINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on April 23, 2003. On May 28, the Williamson

County District Clerk informed this Court that arrangements had not been made to pay for the clerk’s

record and that the district clerk understood that appellant was not going to pursue her appeal. On

July 30, the Clerk of this Court sent appellant notice that the reporter’s and clerk’s records were

overdue. The Clerk explained that the district clerk believed the appeal was not being pursued, and

informed appellant that if the clerk’s and reporter’s records were not filed in this Court by August

15, the appeal would be subject to dismissal for want of jurisdiction. To date, appellant has not

replied and the record has not been filed.
              We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Prosecution

Filed: October 30, 2003




                                              2